DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 16, 2021 in response to the previous Non-Final Office Action (09/16/2021) is acknowledged and has been entered.
	Claims 1 – 21 are currently pending.
	Claims 2 – 4 and 7 – 21 withdrawn.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
Applicant submits that Lyu fails to disclose at least the following technical feature of claim 1: wherein at least one pixel comprises a plurality of subpixels which share a floating diffusion region... the control circuit reads the plurality of subpixels in turn under the rolling shutter state and reads the plurality of subpixels simultaneously under the global shutter state (see Remarks, p. 1).
Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein at least one pixel comprises a plurality of subpixels which share a floating diffusion region... the control circuit reads the plurality of subpixels in turn under the rolling shutter state and reads the plurality of subpixels simultaneously under the global shutter state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu et al. (US 2015/0333099).
Regarding claim 1, Lyu et al. disclose an imaging device, comprising: a pixel array (102), which comprises a plurality of pixels arranged in rows and columns (fig. 1; ¶15); and a control circuit (108), which controls the pixel array (fig. 1; ¶15); wherein the control circuit reads the plurality of pixels by turns under the rolling shutter state and reads the plurality of pixels simultaneously under the global shutter state (¶15: control circuitry 108 may generate a shutter signal for controlling image acquisition. In one example, the shutter signal is a global shutter signal for simultaneously enabling all pixels within pixel array 102 to simultaneously capture their respective image data during a single acquisition window. In another example, the shutter signal is a rolling shutter signal such that each row, column, or group of pixels is sequentially enabled during consecutive acquisition windows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 – 6 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. in view of Chinese Patent Publication CN 206042182 (hereinafter Smartsens).
Regarding claim 5, Lyu et al. disclose all of the aforementioned limitations of claim 1. Lyu also teaches further comprising an output transistor connected to a column output line(224/226) (¶20). Lyu fails to explicitly disclose an output transistor controlled by a bias signal, wherein the output transistor is connected coupled to a column output line under the rolling shutter state and is grounded under the global shutter state.
	In the same field of endeavor, Smartsens teaches pixel 600 includes an output transistor 620 connected between the source follower transistor 608 and the ground and controlled by the bias control and during global shuttering the output is connected to ground and during progressive shuttering the output is connected to the output (fig. 6; ¶39-44). In light of the teaching of Smartsens, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Smartsens’ configuration in Lyu’s system because an artisan of ordinarily skill would recognize that this would result in an imaging device capable of global and rolling shutter operations to image quality moving objects.

	Regarding claim 6, Lyu et al. in view of Smartsens disclose all of the aforementioned limitations of claim 5. Smartsens also teaches wherein the bias signal functions as a selection signal under the rolling state and the bias signal controls the off-and-on states of the output transistor under the global state (fig. 6; ¶39-44: output transistor is either connected to ground or to the output in a source follower circuit).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698